Citation Nr: 1755965	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  06-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1988 to May 1989 and March 1991 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In December 2016, the Board denied the claim for TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2017, the Court granted a Joint Motion for Remand, vacated the December 2016 decision, and remanded the case to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

As of December 23, 2005, the Veteran had a disability rating of 40 percent for chronic fatigue syndrome (CFS).  As of June 18, 2012 the Veteran had a combined service-connected disability rating of 90 percent for CFS, rated 40 percent, mild respiratory distress with shortness of breath and chronic cough, rated 30 percent; irritable bowel syndrome (IBS), rated 30 percent; fibromyalgia, rated 20 percent; left knee dislocated semilunar cartilage, rated 20 percent; left knee arthritis, rated 10 percent, multiple lipomas, rated 10 percent; and left knee torn medical meniscus; rated 10 percent.  Therefore, the Veteran meets the schedular criteria for consideration for TDIU.  38 C.F.R. § 4.16(a) (2017).

The question remains whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

The Veteran reported that he last worked full-time in 1996 and that he became too disabled to work in September 2003.  The Veteran has a bachelor's degree in fine arts. The Veteran's prior employment includes work as a part time as a graphic designer from 1996 through 2008.  The Veteran asserts that he has a frequent inability to concentrate and experiences occasional confusion due to his service-connected disabilities.  As a result, the Veteran asserts that he is unable to maintain gainful employment.  

In a February 2016 general medical examination, the examiner took into consideration all of the Veteran's service-connected and non service-connected disabilities.  The examiner ultimately opined that there are moderate work restrictions identified for occupations that would require moderate physical exertion, heavy lifting, climbing, crawling, prolonged walking, prolonged standing, excessive use of stairs, and bending and twisting of the back.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the examiner did address how the Veteran's overall physical condition would affect his ability to work, it is imperative that the Board have an opinion solely addressing how the Veteran's service-connected disabilities individually and collectively impact his ability to work, as opposed to a combination of the Veteran's service-connected and non service-connected disabilities.  Furthermore, the Board notes that the Veteran has not received a VA examination since February 2016 and the nature of his service-connected disabilities may have changed since that time.  As a result, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after February 2016.  

2.  Schedule the Veteran for a VA examination with a medical doctor examiner to determine the impact of the Veteran's service-connected disabilities (chronic fatigue syndrome, mild respiratory distress with shortness of breath and chronic cough, irritable bowel syndrome, left knee arthritis, fibromyalgia, left knee dislocated semilunar cartilage, multiple lipomas, and left knee torn medial meniscus) on his ability to obtain gainful employment.  The examiner must review the claims file and note that review in the report.  

The examiner is requested to:

(a) Comment on the impact of the Veteran's service-connected disabilities (individually and collectively), without consideration of his non-service-connected disabilities, on his ability to secure and follow substantially gainful employment for which his education and occupational experience would have otherwise qualified him. 

(b) If the Veteran's service-connected disabilities did not render him unemployable, the reviewer should suggest the type or types of employment in which the Veteran would have been capable of engaging with his service-connected disabilities, given his skill set and educational background.

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




